Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The amendments to the drawings dated 7/14/2021 are accepted.
Specification
The amendments to the specification dated 7/14/2021 are accepted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In regard to claim 1, the recitation, “connected for the major flow to provide warming nitrogen flows to the oxygen cooler and to the preheater, and to a bypass valve, said branch lines” (lines 14-16) is amended to read --connected for the major flow to provide warming nitrogen flows via branch lines to the oxygen cooler and to the preheater, and to a bypass valve, said branch lines-- to provide sufficient antecedent basis to “said branch lines”.
The recitation, “prior to entering the shell side of the nitrogen bath boiler,” (line 24-25) is amended to read --prior to entering a shell side of the nitrogen bath boiler,-- since there is no previous recitation of the shell side.
In regard to claim 2, the recitation, “connected to said source by pipelines, reducing truck traffic at the source plant, and a return line” (line 3-4) is amended to read --connected 
a tube side--. Since there was no previous recitation of the tube side. 
In regard to claim 10, the recitation, “the air separation plant” (line 3) is amended to read --an air separation plant--.
In regard to claim 12, the recitation, “the purity” (line 3) is amended to read --a purity--.
In regard to claim 16, the recitation, “the automatic control valves” (line 1) is amended to read --
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
JFPIII
July 30, 2021